Exhibit 10.4



Dated   17 December 2010

Wright Express UK Limited
-and-
Gareth Gumbley
Service Agreement

 



--------------------------------------------------------------------------------



 



Contents

          Clause     Page    
 
    1.  
Interpretation
  3 2.  
Appointment and Representations
  4 3.  
Term
  4 4.  
Conflicts of Interest
  5 5.  
Hours
  5 6.  
Place of Work and Travel
  5 7.  
Remuneration
  6 8.  
Expenses
  7 9.  
Holidays and Holiday Pay
  8 10.  
Sickness/Incapacity
  8 11.  
Confidential information, Data Protection and Privacy
  8 12.  
Intellectual Property Rights
  10 13.  
Protection of Business Interests
  11 14.  
Termination on the Happening of Certain Events
  11 15.  
Obligations upon Termination of Employment
  12 16.  
Effect of Termination of this Agreement
  12 17.  
Other Terms and Conditions
  12 18.  
Notices
  13 19.  
Previous Agreements
  13 20.  
Miscellaneous
  13 21.  
Applicable Law
  13 The Schedule   15 Protection of business interests   15

-2-



--------------------------------------------------------------------------------



 



Service Agreement
This Agreement is made on                     2010
Between:

(1)   Wright Express UK Limited a company incorporated in England and Wales
(registered number 05893496) whose registered office is at 21 Holborn Viaduct,
London EC1A 2DY (the “Company”); and   (2)   Gareth Gumbley of [Address
redacted] (the “Executive”).

Whereas:
The Company wishes to employ the Executive and the Executive has agreed to serve
the Company as EVP International as of January 1, 2011 on the terms and
conditions set out in this Agreement.
It is agreed:

1.   Interpretation   1.1   In this Agreement:

“Annual Salary” means the salary at the rate of £200,000 per annum (which shall
be deemed to accrue from day to day), subject to statutory deductions payable in
arrears by equal monthly instalments on the last day of each month.
“Associated Company” means any company which for the time being is:

  (a)   a holding company (as defined by section 1159 of the Companies Act 2006)
of the Company; or     (b)   any subsidiary (as defined by section 1159 of the
Companies Act 2006) of any such holding company or of the Company; or     (c)  
a company over which the Company or any holding company has control within the
meaning of section 840 of the Income and Corporation Taxes Act 1988; or     (d)
  any company whose equity share capital is owned as to 20% or more but not more
than 50% by the Company or any Associated Company;

“Termination Date” means the date on which the employment of the Executive under
this Agreement shall terminate.

1.2   In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before on or (in the case of
re-enactment or consolidation only) after the date of this Agreement.   1.3   In
this Agreement unless the context otherwise requires:

  (a)   references to clauses, sub-clauses and schedules are unless otherwise
stated to clauses, sub-clauses of and schedules to this Agreement; and     (b)  
the headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



2.   Appointment and Representations   2.1   Subject to the remainder of clause
2, the Company shall employ the Executive and the Executive shall serve the
Company as EVP International Division and will, amongst others, perform the
duties detailed in the job specification document provided separately to, and
reviewed by, the Executive.   2.2   The Executive represents and warrants that
he is not bound by or subject to any court order, agreement, arrangement or
undertaking which in any way restricts or prohibits him from entering into this
Agreement or from performing his duties under it.   2.3   The Executive warrants
that he is entitled to work in the United Kingdom without any additional
approvals and will notify the Company immediately if he ceases to be so entitled
during the term of his employment under this Agreement.   2.4   The Executive
acknowledges that he is not entering into this Agreement in reliance upon any
representation, warranty or undertaking which is not contained in this
Agreement.   3.   Term   3.1   The employment under this Agreement shall
commence on 1 January 2011 and thereafter shall (subject to the provisions of
clause 16), be for an indefinite period terminable by either party giving to the
other not less than twelve months written notice within the first twelve months
and then six months prior written notice to expire at any time.   3.2   The
Company reserves the right in its absolute discretion and at any time to
terminate the Executive’s employment by making the Executive a payment in lieu
of the notice period required by Clause 3.1 (or any unexpired portion thereof).
  3.3   Such payment in lieu shall consist of a sum equivalent to the
Executive’s Annual Salary plus a sum representing the cost to the Company of
providing any other benefit to the Executive in the course of his employment
under this Agreement for the relevant period plus a sum of upto to 30% of the
Executive’s Annual Salary during the relevant period in lieu of any pro-rated
bonus entitlement. For the avoidance of doubt, this clause 3.3 shall not prevent
the Company from terminating the Executive’s employment for breach of this
Agreement.   3.4   The Company may:

  (a)   after notice of termination has been served by the Company or by the
Executive exclude the Executive from any premises of the Company. During the
period of any such exclusion, the Executive shall remain an Executive of the
Company, shall continue to receive the salary and benefits provided to him in
the course of his employment under this Agreement and shall remain bound by all
the terms of his employment under this Agreement (including the undertaking in
clause 4.1(b) not to engage or be concerned or interested directly or indirectly
in any other trade, business or occupation). Without prejudice to the generality
of this clause 3.4(a) the Executive shall:

  (i)   without the prior written consent of the Company, refrain from speaking
to or otherwise communicating with any director or employee of the Company or
any Associated Company or any client, customer or supplier of the Company or any
Associated Company save in any ordinary social context; or

-4-



--------------------------------------------------------------------------------



 



  (ii)   if requested by the Company, take any holiday which has accrued under
clause 9 during the period on such day or days as the Company may specify;

  (b)   suspend the Executive from the performance of any of his duties during
any period in which the Company is carrying out an investigation into any
alleged acts or defaults of the Executive. During the period of any such
suspension, the Executive shall be bound by the conditions contained in clause
3.4(a)

3.5   During any period referred to in clause 3.4, the Company shall be under no
obligation to assign to or vest in the Executive any powers, duties or functions
or to provide any work for the Executive.   4.   Conflicts of Interest   4.1  
Save as the positions disclosed by the Executive prior to the date of this
Agreement the Executive shall not, during the period of his employment by the
Company:

  (a)   engage in any activities which could detract from the proper performance
of his duties under this Agreement;     (b)   engage or be concerned or
interested directly or indirectly in any other trade, business or occupation
whatsoever including as director, shareholder, principal, consultant, agent,
partner or Executive of any other person, firm or company (save as the holder
for investment of any securities which do not exceed three per cent in nominal
value of the issued share capital or stock of any class of any company quoted on
a recognised stock exchange) without first having obtained the prior written
consent of the Company; and     (c)   without the prior written consent of the
Company directly or indirectly receive or retain any payment or benefit, either
in respect of any business transacted (whether or not by him) by or on behalf of
the Company or any Associated Company or with a view to any such business being
transacted.

5.   Hours

The nature of the Executive’s employment is such that his working time can be
determined by him in a manner consistent with his employment under this
Agreement. Accordingly, the Executive has no normal working hours but is
required to work full-time for at least 40 hours per week and for such
additional hours as are reasonably necessary for the proper performance of his
duties.

6.   Place of Work and Travel   6.1   The Executive shall perform his duties at
his home address from time to time unless the Company sets up offices, in which
case the Company may require him to perform his duties at the Company’s offices
(provided it is acting reasonably towards the Executive in these circumstances).
  6.2   The Executive is required to inform the Company as soon as possible if
he plans to change his home address.   6.3   The Executive will be required to
travel in the United Kingdom and overseas in the proper performance of his
duties.

-5-



--------------------------------------------------------------------------------



 



6.4   The Executive will take reasonable care of his own health and safety and
the health and safety of third parties (including, but not limited to, his
family, visitors and neighbours) who may be affected by any of his acts or
omissions whilst he is working at home.   6.5   The Executive will use all work
items, furniture and equipment correctly and will not interfere with or misuse
any such items, furniture and equipment (including, for the avoidance of doubt,
any health and safety equipment) in his home workplace and will promptly report
to the Company all hazards to his own or any third party’s health which relate
to his working at home (including but not limited to any faulty items, equipment
or furniture).   7.   Remuneration   7.1   As remuneration for his services
under this Agreement:

  (a)   The Company shall pay to the Executive his Annual Salary.     (b)   The
Company shall pay to the Executive a sign on bonus of £100,000 (the “Sign on
Bonus”). Payment of the Sign on Bonus will be made in two equal instalments
(subject to applicable deductions) on 30 June 2011 and 31 December 2011. Payment
of the Sign on Bonus is conditional upon the Executive’s employment with the
Company continuing until at least 31 December 2011. Should the Executives’
employment be terminated prior to 31 December 2011 either by the Executive or by
the Company in accordance with clause 16 of this Agreement or should notice of
termination have been given by the Executive to the Company prior to 31
December 2011, the Executive agrees to repay to the Company a sum equal to the
Sign on Bonus (net of taxes withheld) paid to him under this paragraph and any
part of the Sign on Bonus that remains outstanding shall cease to be payable
with effect from the Termination Date. If the Company terminates the Executive’s
employment for any reason other than in accordance with clause 16 of this
Agreement, the Company shall pay to the Executive any unpaid instalments within
30 days of the Termination Date.     (c)   The Company shall pay to the
Executive an annual cash bonus equal to a maximum of 120% of his Annual Salary,
subject to achieving certain annual performance goals. The Executive will
receive; 30% of his Annual Salary for achievement of threshold annual
performance goals; or 60% of his Annual Salary for achievement of target annual
performance goals; or up to 120% of his Annual Salary for achievement of maximum
annual performance goals. Any bonus award is subject to achievement by the
Executive of such performance targets and other terms as may be specified by the
Company from time to time in its absolute discretion, provided that no bonus
shall be paid if before the date on which the Company usually pays bonuses:

  (i)   notice of termination has been given by the Executive to the Company;
and/or     (ii)   the Executive’s employment under this Agreement is terminated
by the Executive or by the Company in accordance with clause 16 of this
Agreement.

For the avoidance of doubt, no bonus will be paid if threshold annual
performance targets are not achieved.
Where the Executive’s employment under this Agreement is terminated by the
Company other than in accordance with clause 16 of this Agreement prior to the
date on which the Company usually pays bonuses, the Company shall pay to the
Executive a cash bonus of

-6-



--------------------------------------------------------------------------------



 



upto 30% of his Annual Salary pro-rated to reflect the relevant period of that
bonus year which has passed prior to the Termination Date.

  (d)   In respect of the financial year commencing 1 January 2011, the
Executive will be eligible for a further award of £200,000 under the Company
long term incentive plan that will be provided in the form of an equity grant
(40% in Restricted Stock Units and 60% in Performance Based Restricted Stock
Units), subject to a review of the tax implications and Wright Express
Corporation Board approval. The award will be made in the first quarter of 2011
and will vest rateably over a three year period based on the achievement of
annual performance goals specified by the Board. Any entitlement will be subject
to the rules of the scheme in force from time to time. This award will not vest
if the Executive’s employment is terminated by either party before any vesting
date under the rules of the scheme. The Executive will be provided with further
details in a separate equity grant document.

7.2   The salary payable under clause 7.1 shall be reviewed by the Company from
time to time. Whilst a review does not imply any entitlement to an increase, the
rate of salary payable to the Executive may be increased as a result of such
review with effect from any date specified by the Company. Notwithstanding this,
the Company will increase the Executive’s Annual Salary on the first anniversary
of the Executive’s Employment i.e. 1 January 2012, by 10% to £220,000. This
arrangement does not imply that there will be a similar salary increase in any
subsequent years.   7.3   For the purposes of the Employment Rights Act 1996 and
otherwise, the Executive consents to the deduction of any sums due by him to the
Company at any time from his salary or any other payment due from the Company to
the Executive and the Executive also agrees to make any payment to the Company
of any sums due from him to the Company upon demand by the Company at any time.
  8.   Pensions       In addition to the payments referred to in clause 7.1, the
Company shall pay the Executive a sum equal to 10% of Annual Salary in equal
monthly instalments to be paid into a Self Invested Pension Plan of the
Executive’s choice, which is registered by Her Majesty’s Revenue and Customs
(“HMRC”), subject to the terms of the pension scheme and to any HMRC rules or
guidance applicable from time to time, provided that the Executive shall provide
the Company with such particulars of the Self Invested Pension Plan and such
other information relating to his pension arrangements as the Company may
reasonably require from time to time; and   9.   Other Benefits       In
addition to the payments referred to in clause 7.1, the Company shall reimburse
the Executive for the cost of obtaining private medical health care up to a
maximum amount of £5,000, subject to statutory deductions.   10.   Expenses    
  The Company shall reimburse to the Executive all travelling, hotel,
entertainment and other expenses properly and reasonably incurred by him in the
performance of his duties under this Agreement and properly claimed and vouched
for in accordance with the Company’s expense reporting procedure in force from
time to time.

-7-



--------------------------------------------------------------------------------



 



11.   Holidays and Holiday Pay   11.1   The Executive shall be entitled to 25
working days’ paid holiday during each calendar year to be taken at such time or
times as may be agreed with the Company, in addition to the normal English Bank
and public holidays. The Executive may not without the consent of the Company
carry forward any unused part of his holiday entitlement to a subsequent
calendar year. The executive shall be entitled to carry forward up to 5 days of
his annual holiday entitlement from one calendar year to the next. Any days
holiday carried forward from one calendar year to the next must be taken by 30
April or shall be forfeited without pay.   11.2   For the calendar year during
which the Executive’s employment under this Agreement commences or terminates he
shall be entitled to such proportion of his annual holiday entitlement as the
period of his employment in each such year bears to one calendar year. The
Company may require the Executive to take some, all or none of any outstanding
holiday entitlement during the Executive’s notice period. Upon termination of
his employment for whatever reason he shall, if appropriate, either be entitled
to salary in lieu of any accrued holiday entitlement which has not been taken or
be required to repay to the Company any salary received in respect of holiday
taken in excess of his proportionate holiday entitlement. For the purposes of
calculating such payment in lieu or such repayment, a day’s paid holiday shall
be taken to be the Executive’s Annual Salary divided by 260.   11.3   If this
Agreement is terminated under clause 17, clause 11.2 continues to apply save
that the Executive will be entitled to such sum as the Company may in its
absolute discretion decide in lieu of holiday not taken at the Termination Date
  12.   Sickness/Incapacity   12.1   If the Executive is prevented by illness,
accident or other incapacity from properly performing his duties under this
Agreement he shall report this fact as soon as reasonably practicable to the
Wright Express Corporation Senior Vice President, Human Resources and, if he is
so prevented, he shall if required by the Company provide appropriate doctor’s
certificates in respect of any period of absence in excess of seven days.   12.2
  If the Executive is absent from his duties under this Agreement owing to
illness, accident or other incapacity duly certified in accordance with the
provisions of clause 12.1, the Company shall continue to provide all benefits
under this Agreement excluding bonus and to pay his full Annual Salary during
any period or periods of such absence up to a maximum aggregate of 30 days in
any period of 12 months. For the avoidance of doubt, the Executive shall be
eligible to take any or all of his annual holiday entitlement, as specified in
clause 11, during any period of sick leave.   12.3   The payments to be made to
the Executive under clause 12.2 shall be inclusive of any Statutory Sick Pay to
which he may be entitled and the Company may deduct from such payments the
amount of any social security benefits he may receive or may be entitled to
receive.   12.4   The Company may require the Executive to undergo at any time a
medical examination by a doctor of its choice and at its expense (whether or not
the Executive is prevented from performing his duties under the Agreement). The
Company may immediately cease to make any payments otherwise due to the
Executive under clause 12.2 if he fails to attend any such examination without
reasonable cause or if the Company is advised that the Executive is fit to
return to work (and he does not do so immediately).   13.   Confidential
information, Data Protection and Privacy

-8-



--------------------------------------------------------------------------------



 



13.1   The Executive shall not during his employment under this Agreement (save
in the proper course of his duties) or except with the prior consent of the
Company at any time after its termination for any reason whatsoever:

  (a)   disclose or communicate to any person, firm or company; or     (b)  
cause unauthorised disclosure of; or     (c)   otherwise make use of

any Confidential Information which he has or may have acquired in the course of
his employment (whether before, on or after the date of this Agreement) and
shall use his best endeavours to prevent the unauthorised disclosure or
publication of such information.

13.2   The Executive acknowledges that he needs to exercise particular diligence
when working from home in order to ensure that no Confidential Information or
personal data is disclosed to third parties (including but not limited to the
Executive’s family) and the Executive will therefore ensure that he:

  (a)   makes and, so far as reasonably practicable, receives business calls in
private;     (b)   disposes of document and other confidential waste securely;
and     (c)   locks his home office and computer when he is not using them and
does not disclose his password to his computer to any third party.

13.3   The obligations on the Executive set out in this clause shall cease to
the extent that the relevant Confidential Information comes into the public
domain otherwise than through the default or negligence of the Executive and
shall not prevent the Executive from making a protected disclosure within the
meaning of section 43A of the Employment Rights Act 1996.   13.4   In this
clause “Confidential Information” shall include confidential or secret
information relating to the Company or any Associated Company or any of its or
their suppliers, agents, distributors or customers, including, without
limitation, confidential or secret information relating to the business,
technical processes, research or finances of any of the aforesaid (including
customer and/or list prices) or relating to the know-how, designs, inventions or
improvements or other matters connected with the products or services
manufactured, marketed, provided or obtained by the Company or any Associated
Company or any of its or their suppliers, agents, distributors or customers.  
13.5   The Executive consents to the Company holding and otherwise processing
data relating to him including disclosing such data to third parties, both
electronically and manually, for the purposes of:

  (a)   the Company’s and any Associated Company’s administration and management
of its or their employees and business; and     (b)   compliance with any
applicable procedures, laws and regulations.

13.6   The Executive also consents to the transfer, storage and other processing
(both electronically and manually) by the Company and any Associated Company of
any such data outside the European Economic Area (and in particular, but without
limitation, to and in the United States and any other country in which the
Company and any Associated Company operates).

-9-



--------------------------------------------------------------------------------



 



13.7   The Executive shall comply with the Company’s policies in force from time
to time regarding use of equipment provided to him, including without limitation
any telephone or computer. The Executive consents to the Company and any
Associated Company intercepting, accessing, monitoring and/or recording e-mail
and/or internet communications made and/or transmitted by the Executive or to
the Executive using any such equipment in accordance with the Company’s policies
in force from time to time.   14.   Intellectual Property Rights   14.1   For
the purposes of this clause 14:

  (a)   “Intellectual Property Rights” shall mean all intellectual property
rights in any part of the world including:

  (i)   patents, utility models, rights to inventions, registered and
unregistered trademarks, rights in get-up, rights in domain names, registered
designs, unregistered rights in designs, copyrights (including rights in
software) and neighbouring rights, database rights, rights in know-how and, in
each case, rights of a similar or corresponding character; and     (ii)   all
applications and rights to apply for the protection of any of the rights
referred to in paragraph (i).

  (b)   “Work Results” means all inventions, improvements, ideas, formulae,
prototypes, developments, innovations, records, reports, documents, papers,
drawings, transparencies, photos, graphics, names or logos, typographical
arrangements, devices, processes, discoveries, designs, topographies, databases,
including, but not limited to, lists of contacts, whether personal or otherwise,
know-how, technology, products, software, copyright works, trademarks, trade and
business names, domain names, and any other matters or things devised, prepared,
developed, created or made by the Executive (whether alone or with others and
whether or not patentable or capable of registration and whether or not recorded
in any medium) during the term of this Agreement either:

  (i)   in the course of his employment under this Agreement; or     (ii)  
outside the course of his employment if such matters relate to the business of
the Company or any Associated Company or to projects carried out by the
Executive on behalf of the Company.

14.2   Subject to clause 14.4 all Work Results anywhere in the world shall be
the exclusive property of the Company. The Executive agrees to assign with full
title guarantee all rights, title and interest in existing and future
Intellectual Property Rights in the Work Results to the Company. The Executive
shall during his employment under this Agreement or at any time after its
termination for any reason whatsoever:

  (a)   do all acts and execute all documents required by the Company to vest
absolute legal and beneficial ownership of the Intellectual Property Rights in
the Work Results or confirm the vesting of such rights in the Company (or its
nominee) or to perfect the Company’s (or its nominee’s) title to the
Intellectual Property Rights in the Work Results anywhere in the world; and

-10-



--------------------------------------------------------------------------------



 



  (b)   give to the Company such reasonable assistance as the Company may
request in evidencing the Company’s (or the Company’s nominee’s) title to the
Intellectual Property Rights in the Work Results anywhere in the World;     (c)
  take all steps necessary to procure registration of the Company (or the
Company’s nominee) as proprietor of the Intellectual Property Rights in the Work
Results; and     (d)   give to the Company all assistance as may be requested by
the Company (or the Company’s nominee) in demonstrating the validity of and
opposing any action or counterclaim to revoke the Intellectual Property Rights
in the Work Results;

in each case, without limitation, providing evidence of use of any of the
Intellectual Property Rights.

14.3   The Executive hereby irrevocably appoints the Company as his attorney to
sign or execute any and all agreements, instruments, deeds or other papers and
do all things in the name of the Executive as may be necessary or desirable to
implement the obligations of the Executive under clause 14.   14.4   Clauses
14.1 and 14.2 are subject to the Executive’s rights under sections 39-42 Patents
Act 1977. Nothing in this clause 14 or in this Agreement shall affect the
Executive’s rights under sections 39-42 Patents Act 1977.   15.   Protection of
Business Interests       The Executive agrees to abide by the provisions set out
in the Schedule.   16.   Termination on the Happening of Certain Events      
Without prejudice to any remedy which it may have against the Executive for the
breach or non-performance of any of the provisions of this Agreement, the
Company may, without giving any period of notice or making a payment by way of
compensation, damages, payment in lieu of such period of notice or otherwise,
immediately terminate this Agreement if the Executive shall:

  (a)   commit any act of serious misconduct; or     (b)   commit any serious
breach or repeat or continue (after warning) any material breach of his duties
under this Agreement, or fail to perform his duties to a satisfactory standard
(after having received a written warning from the Company relating to the same
and having failed to remedy the breach within a period of 14 days); or     (c)  
become bankrupt or become the subject of an interim order under the Insolvency
Act 1986 or make any arrangement or composition with his creditors; or     (d)  
become of unsound mind or a patient as defined in the Mental Health Act 1983; or
    (e)   be convicted of an offence under any statutory enactment or regulation
relating to:

  (i)   insider dealing; or     (ii)   any other criminal offence (other than an
offence under road traffic legislation in the United Kingdom or elsewhere for
which a non-custodial penalty is imposed, or an offence which in the opinion of
the Company does not affect his position as an employee of the Company); or

-11-



--------------------------------------------------------------------------------



 



  (f)   commit any act of dishonesty whether relating to the Company, any
Associated Company, other employees or otherwise; or     (g)   be involved in
any conduct (whether on or off duty) which materially damages his, the Company’s
or any Associated Company’s reputation.

Delay by the Company in exercising any right of termination under this clause
shall not constitute a waiver of such right.

17.   Obligations upon Termination of Employment       Upon the termination of
his employment under this Agreement for whatever reason, or upon the Company’s
exercise of its rights under clauses 3.4(a) and 3.4(b) at any time after notice
of termination has been given under clause 3, the Executive shall:

  (a)   deliver up to the Company all vehicles, keys, credit cards,
correspondence, documents, specifications, reports, papers and records
(including any computer materials such as discs or tapes) and all copies of them
and any other property (whether or not similar to the foregoing or any of them)
belonging to the Company or any Associated Company which may be in his
possession or under his control and (unless prevented by the owner) any such
property belonging to others which may be in his possession or under his control
and which relates in any way to the business or affairs of the Company or any
Associated Company or any supplier, agent, distributor or customer of the
Company or any Associated Company and he shall not without the written consent
of the Company retain any copies of such property;     (b)   if so requested
send to the Company Secretary a signed statement confirming that he has complied
with clause 17(a);     (c)   not at any time represent himself still to be
connected with the Company or any Associated Company; and     (d)   not at any
time act in any manner detrimental to the Company or any Associated Company nor
make, or cause to be made, any derogatory statements concerning the Company or
any Associated Company, its or their business or officers or employees.

18.   Effect of Termination of this Agreement       The expiry or termination of
this Agreement (however it arises) shall not operate to affect any of the
provisions of this Agreement which are expressed to operate or have effect after
its termination and shall not prejudice the exercise of any right or remedy of
either party accrued beforehand.   19.   Other Terms and Conditions       The
following particulars are given in compliance with the requirements of section 1
of the Employment Rights Act 1996:

  (a)   The Executive’s continuous employment began on 1 January 2011. No
employment of the Executive with a previous employer counts as part of the
Executive’s continuous employment with the Company.     (b)   If the Executive
wishes to seek redress for any grievance relating to his employment he should
first discuss the matter with his immediate manager. If the matter is not then

-12-



--------------------------------------------------------------------------------



 



      settled he should submit his grievance to the Senior Vice President Human
Resources, Wright Express Corporation, in writing whose decision on such
grievance shall be final.     (c)   There is no formal Company disciplinary
dismissal procedure in relation to the Executive’s employment. The Executive
shall be expected to maintain the highest standards of integrity and behaviour.
    (d)   No contracting-out certificate pursuant to the provisions of the
Pension Schemes Act 1993 is in force in respect of the Executive’s employment
under this Agreement.     (e)   No collective agreement has any effect upon the
Executive’s employment under this Agreement.

20.   Notices       Any notice to be given under this Agreement shall be in
writing. Notice to the Executive shall be sufficiently served by being delivered
personally to him, or by being sent by first class post, or by facsimile, or by
e-mail addressed to him at his usual or last known place of residence, or fax
number or e-mail address. Notice to the Company shall only be sufficiently
served by being delivered to the Company Secretary of Wright Express
Corporation. Any notice if so posted shall be deemed served upon the third day
following that on which it was posted and if sent by facsimile or by e-mail when
a complete and legible copy of the notice has been received.   21.   Previous
Agreements       This Agreement shall take effect in substitution for all
previous agreements and arrangements (whether written, oral or implied) between
the Company and the Executive relating to his employment which shall be deemed
to have been terminated by mutual consent with effect from the commencement of
the Agreement. The Executive acknowledges that, on entering into this Agreement,
he has no outstanding claims against the Company or any Associated Company.  
22.   Miscellaneous   22.1   This Agreement constitutes the entire agreement and
understanding between the parties.   22.2   A person, firm or company who or
which is not a party to this Agreement shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.   23.
  Applicable Law       English law shall apply to this Agreement and the parties
submit to the jurisdiction of the English Courts.

-13-



--------------------------------------------------------------------------------



 



In witness whereof this deed has been duly executed and delivered the day and
year first before written.

             
Executed as a deed by
    )      
 
           
Wright Express UK Limited
    )      
 
           
acting by
    )      
 
           
 
           
/s/ Michael E. Dubyak
 
Director
           
 
           
 
           
 
Director
           
 
           
 
           
Signed as a deed by
    )      
 
           
Gareth Gumbley

in the presence of:
    )

)     /s/ Gareth Gumbley 
 
           
Joanna Gumbley
 
Witness’s name
           
 
           
/s/ Joanna Gumbley
 
Witness’s signature
           

-14-



--------------------------------------------------------------------------------



 



The Schedule
Protection of business interests

1.   Definitions   1.1   In this Schedule:   1.2   “Business” means the business
or businesses of the Company or any Associated Company in or with which the
Executive has been involved or concerned at any time during the period of 12
months prior to the Relevant Date including creating a European business plan
for fuel card programmes and related products and services;   1.3   “directly or
indirectly” means the Executive acting either alone or jointly with or on behalf
of or by means of any other person, firm or company whether as principal,
partner, manager, employee, contractor, director, consultant, investor or
otherwise;   1.4   “Key Personnel” means any person who is at the Relevant Date
or was at any time during the period of 12 months prior to the Relevant Date
employed by or engaged in the Business in an executive or senior managerial or
technical capacity and earning in excess of £50,000 per annum and with whom the
Executive has had dealings other than in a minimal and non-material way at any
time during the said period;   1.5   “Prospective Associate” means any person,
firm or company to whom or which at any time during the period of six months
prior to the Relevant Date the Company or any Associated Company was actively
and directly seeking to supply goods and/or services for the purposes of the
Business and with whom or which the Executive has had dealings other than in a
minimal and non-material way at any time during the said period;   1.6  
“Relevant Area” means the United Kingdom of Great Britain and Northern Ireland,
any other member state in the European Union, Australia and New Zealand and any
other country in which the Company or any Associated Company has carried on
business and in which the Executive has been involved or concerned other than in
a minimal and non-material way at any time during the period of 12 months prior
to the Relevant Date;   1.7   “Relevant Associate” means any person, firm or
company who or which at any time during the period of 12 months prior to the
Relevant Date is or was a client or customer of the Company or any Associated
Company or was in the habit of dealing under contract with the Company or any
Associated Company and with whom or which the Executive has had dealings other
than in a minimal and non-material way at any time during the said period;   1.8
  “Relevant Date” means the earlier of (i) the Termination Date and (ii) the
date after notice of termination has been given under clause 3 on which any
period of suspension or exclusion under clause 3.4(a) shall begin;   1.9  
“Relevant Supplier” means any person, firm or company who or which at any time
during the period of 12 months prior to the Relevant Date was a supplier of any
goods or services (other than utilities and goods or services supplied for
administrative purposes) to the Company or any Associated Company and with whom
or which the Executive has had dealings other than in a minimal and non-material
way at any time during the said period;   1.10   “Restricted Businesses” means
FleetCor Technologies Inc, Retail Decisions plc, Arval PHH Holdings Ltd,
Computer Sciences Corporation, Logica CMG (UK) Ltd, ComData Corporation,

-15-



--------------------------------------------------------------------------------



 



    U.S. Bank Voyager Fleet Systems Inc., Atos Worldline S.A./N.V., Atos Origin
S.A., DKV Euro Service GmbH & Co KG, UNION TANK Eckstein GmbH & Co. KG, UK Fuels
Ltd., Travelcard Nederland BV, BlackHawk Network Inc and InComm, and any of
their holding companies, subsidiaries or subsidiaries of their holding company
and “holding company” and “subsidiary” shall have the meanings given by s.1159
Companies Act 2006 (or as amended from time to time).   2.   Restrictions And
Obligations   2.1   The Executive shall not without the prior written consent of
the Company either directly or indirectly at any time during the period of
6 months from the Relevant Date carry on or set up or be employed or engaged by
or otherwise assist in or be concerned or interested in any capacity (save as a
shareholder of not more than 3% of the shares of any company whose shares are
quoted on any recognised investment exchange) in the Restricted Businesses or
any business which competes or could reasonably be expected by the Executive at
any time during the period of 6 months from the Relevant Date to compete with
the Business in the Relevant Area provided that nothing in this paragraph 2.1
shall restrain the Executive from being employed, engaged or being concerned or
interested in any such business in so far as his duties or work are not of the
same kind or similar to the duties or work he undertook for the Business prior
to the termination of his employment;   2.2   The Executive shall not without
the prior written consent of the Company directly or indirectly at any time
during the period of 9 months from the Relevant Date:

  (a)       (i)     solicit or entice or endeavour to solicit or entice business
from; or

  (ii)   deal with

any Relevant Associate or Prospective Associate for the purposes of the
Restricted Businesses or any business which at any time during the period of
6 months from the Relevant Date competes or could reasonably be expected by the
Executive to compete or seeks to compete with the Business;

  (b)   solicit or entice or endeavour to solicit or entice away from the
Company or any Associated Company any Key Personnel;     (c)   employ or engage
or endeavour to employ or engage any Key Personnel; and     (d)   interfere or
endeavour to interfere with the continuance of supplies to the Company and/or
any Associated Company (or the terms relating to those supplies) by any Relevant
Supplier.

2.3   The Executive acknowledges that the provisions of this Schedule are fair,
reasonable and necessary to protect the goodwill and interests of the Company
and any Associated Company.   2.4   The Executive acknowledges that the
provisions of this Schedule shall constitute severable undertakings given for
the benefit of the Company and each Associated Company and may be enforced by
the Company on behalf of all or any of them.   2.5   If any of the restrictions
or obligations contained in this Schedule is held not to be valid on the basis
that it exceeds what is reasonable for the protection of the goodwill and
interests of the Company and any Associated Company but would be valid if part
of the wording were deleted

-16-



--------------------------------------------------------------------------------



 



    then such restriction or obligation shall apply with such deletions as may
be necessary to make it enforceable.

2.6   The Executive acknowledges and agrees that he shall be obliged to draw the
provisions of this Schedule to the attention of any third party who may at any
time before or after the termination of the Executive’s employment under this
Agreement offer to employ or engage the Executive and for or with whom the
Executive intends to work within the Relevant Period.

-17-